DETAILED ACTION
This office action is in response to communications filed on December 20, 2021, concerning application number 16/758,148.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the claims was filed on December 20, 2021.
Claims 1 and 4 were canceled. Claims 15-17 were newly added.
Claims 2, 3, and 5-17 are currently pending.
Specification
Amendment to the Specification filed on December 20. 2021, specifically the amendment to the title, obviates the necessity of the objection to the Specification raised in the office action mailed on September 20, 2021..
Allowable Subject Matter
Claims 2, 3, and 5-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Lv et al. US PG PUB 2016/0195195 is the closest art to the claimed invention, except Lv et al does not disclose:
Claim 2: wherein, the screw nut kit is a thin-walled metal cylinder and comprises two or more axial ribbed plates formed by punching and bending the thin-walled cylinder inwardly, and the axial ribbed plates serve as the first limiting portion.
Claim 5: the flat plate portion is formed by bending an end portion of the tubular portion; or the flat plate portion is fixedly connected with a cylinder portion of the tubular portion by welding.
Claim 6: a tubular portion and a flat plate portion, the tubular portion comprises at least one axial plane section, the at least one plane section serves as the first limiting portion, the flat plate portion serves as the second limiting portion, and the tubular potion and the flat plate portion are integrally formed by material injection molding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753